UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported): August 29, 2007 ASCENDANT SOLUTIONS, INC. (Exact Name of Registrant as Specified in Charter) Delaware 000-27945 75-2900905 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 16250 Dallas Parkway, Suite 111, Dallas, Texas 75248 (Address of principal executive offices) (Zip Code) (972) 250-0945 (Registrant’s telephone number, including area code) 16250 Dallas Parkway, Suite 100, Dallas, Texas (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement On August 29, 2007, Dougherty’s Pharmacy, Inc., Alvin Medicine Man, LP, Angleton Medicine Man, LP, and Santa Fe Medicine Man, LP (collectively, the “Borrowers”), each an indirect wholly-owned subsidiary of Ascendant Solutions, Inc. (the “Company”), entered into an Amendment to Loan Documents (the "Amendment") with Amegy Bank National Association (the “Lender”), amending that certain Loan Agreement, dated February 20, 2007, between the Borrowers and Lender. Pursuant to the Amendment, the Borrowers amended the Loan Agreement, among other things, to increase the principal amount of the revolving line of credit (the “Revolving Loan”) from $2,000,000 to $2,250,000 and added a new advance loan (the "Advance Loan") in the principal amount of $250,000. Outstanding advances under the Advance Loan will bear interest at the Lender’s prime rate plus 0.25%.Accrued interest only is due monthly on the Advance Loan until September 20, 2008.Thereafter, principal and accrued interest on the Advance Loan is due monthly beginning on October 20, 2008 until maturity on August 29, 2012, at which time all outstanding principal and accrued and unpaid interest is due and payable in full.The Borrowers will pay to Lender a one-time, non-refundable Advance Facility Fee in an amount equal to one-half percent of the principal amount of the Advance Loan. The Revolving Loan and the Advance Loan are guaranteed by the Company, and each of
